|, ORDER
Considering the Petition for Return to Disability Inactive Status filed by the Office of Disciplinary Counsel and the response by respondent, in which he consented to the transfer to disability inactive status,
IT IS ORDERED that William M. Clau-del, Louisiana Bar Roll number 4168, be and he hereby is transferred to disability inactive status. Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
FOR THE COURT:
/s/ Marcus R. Clark /s/ Justice, Supreme Court Of Louisiana